Order entered November 20, 2019




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-19-00263-CR

                               CLEAVEN WADE III, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-83322-2015

                                             ORDER
       Before the Court is court reporter Indu Bailey’s November 18, 2019 request for

additional time to file the reporter’s record. When appellant’s retained counsel finally informed

the Court he had paid or made arrangements to pay for the record, we ordered the reporter’s

record filed by September 20, 2019. On September 10, 2019, we received a letter from Ms.

Bailey informing the Court that she was working on this record but would not be able to file it

before she left on vacation beginning September 19 until November 11, 2019. We then ordered

the reporter’s record filed by November 22, 2019. On November 18, 2019, Ms. Bailey filed

another request for extension of time.

       We GRANT this final extension of time to file the reporter’s record and ORDER the

reporter’s record filed by 5:00 p.m. on December 13, 2019. If the reporter’s record is not filed
by that time, Ms. Bailey will be ordered, without further notice, not to sit until the complete

reporter’s record is filed.

        We DIRECT the Clerk to send copies of this order to the Honorable Jennifer Edgeworth,

Presiding Judge, 219th Judicial District Court; Indu Bailey, official court reporter, 219th Judicial

District Court; and to counsel for all parties.



                                                     /s/     LANA MYERS
                                                             JUSTICE